240 Ga. 52 (1977)
239 S.E.2d 376
HUDDLESTON
v.
CLERK OF SUPERIOR COURT, CARROLL COUNTY.
32713.
Supreme Court of Georgia.
Submitted September 2, 1977.
Decided October 25, 1977.
Donald Huddleston, pro se.
Johnson & Beckham, Sam David Price, for appellee.
PER CURIAM.
This appeal is from an order that denied appellant's motion that the clerk of court furnish him with a copy of warrant, commitment hearing transcript and related documents.
Appellant pled guilty to two counts of burglary and was sentenced by the Superior Court of Carroll County on October 8, 1976. No appeal was taken. Appellant, who is now serving his sentence, filed a "Motion for all Court Records" on May 27, 1977, contending that he is entitled to such records as a matter of law and that because he is indigent the state is required to furnish him his records. We treat the motion as a petition for writ of mandamus and hence this court has jurisdiction under Code Ann. § 2-3104.
After the time for appeal has expired there is no due process or equal protection right to a free copy of one's court records absent a showing of necessity or justification. United States v. MacCollum, 426 U.S. 317 (96 SC 2086, 48 LE2d 666) (1976); Evans v. Watson, 237 Ga. 249 (227 SE2d 253) (1976); Billups v. State, 234 Ga. *53 147 (214 SE2d 884) (1975); Wilson v. Downie, 228 Ga. 656, 658 (187 SE2d 293) (1972).
Judgment affirmed. All the Justices concur.